       Case 1:20-cv-00029-KRS-JHR Document 70 Filed 11/20/20 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

RUEBEN OLVEDA, et al.

               Plaintiff,

v.                                                             Civ. Case No. 20-29 KRS/JHR

CIBOLA COUNTY BOARD OF
COMMISSIONERS,
SHERIFF TONY MACE and UNDERSHERIFF
MICHAEL MUNK,

               Defendants.

                         ORDER APPOINTING GUARDIAN AD LITEM
       THIS MATTER having come before the Court on the joint motion of the parties for

the appointment of a Guardian Ad Litem to assist the Court in evaluating a proposed

settlement of this litigation, the Court having reviewed the pleadings and being otherwise fully

advised, hereby finds:

       1. A Guardian Ad Litem should be appointed by this Court in connection with the

Court's approval of a settlement involving minor children.

       2. The Guardian Ad Litem should be appointed to investigate on behalf of the

Court into the fairness and reasonableness of the settlement and its effect on the minor children.

       3. The Guardian Ad Litem's appointment does not contemplate representation of

the Plaintiff or the minor children as an advocate, but only as a functionary of the Court.

       4. The Guardian Ad Litem's responsibilities under this appointment are to the

Court, and not to the Plaintiff or the minor children. The Plaintiff in this matter is already

represented by counsel, and the Guardian Ad Litem under this appointment should not be
       Case 1:20-cv-00029-KRS-JHR Document 70 Filed 11/20/20 Page 2 of 3




requested to invade or interfere with counsel's responsibility to adequately and effectively

represent the Plaintiffs.

        5. There are strong public policy reasons to grant immunity to the Guardian Ad

Litem in this case, who is acting as an "Arm of the Court" and is performing an essential role

in this Court's Administration of Justice, as the Judge's assistant.

        6. All immunities and privileges available to the Guardian Ad Litem, as articulated by the

New Mexico Supreme Court in Collins v. Tabet, 111 N.M. 391, 806 P.2d 40 (1991) should be

extended to the Guardian Ad Litem in this matter.

        7. The Court has considered the factors, and balancing test set forth by the New

Mexico Supreme Court in Leyba v. Whitley and Shapiro, 120 N.M. 768, 907 P.2d 172

(1995), in determining the Guardian Ad Litem's duties, and finds that no duty is owed by the

Guardian Ad Litem to the Plaintiff or minor children in this case.

        8. Holly R. Harvey is qualified to perform as a Guardian Ad Litem in this matter.

        THEREFORE IT IS HEREBY ORDERED, ADJUDGED AND DECREED, that

Holly R. Harvey, shall be, and hereby is, appointed Guardian Ad Litem as an "Arm of the

Court," appointed in connection with this Court's consideration of a settlement involving minor

children. Holly R. Harvey shall be absolutely immune from any liability for her actions taken

pursuant to this appointment, insofar as her conduct in the case is as a result of an investigation

on behalf of this Court into the fairness and reasonableness of the settlement in its effect on the

minor children. The Guardian Ad Litem's duties and obligations are owed to the Court, and not

to the Plaintiffs or the minor children.

        This appointment of Holly R. Harvey as Guardian Ad Litem is intended to convey
      Case 1:20-cv-00029-KRS-JHR Document 70 Filed 11/20/20 Page 3 of 3




upon Ms. Harvey all of the immunities and protection available under Collins v. Tabet, 111 N.M.

391, 806 P.2d 40 (1991). The Court will apportion the cost of the Guardian Ad Litem between

the parties at the conclusion of these proceedings.




                                              _______________________________________
                                              THE HONORABLE KEVIN R. SWEAZEA
                                              United States Magistrate Judge, Sitting by Consent


Approved and submitted by:
LAW OFFICE OF JONLYN M. MARTINEZ, LLC
   /s/ Jonlyn M. Martinez
JONLYN M. MARTINEZ
Attorney for Defendants
jonlyn@jmartinezlaw.net




KENNEDY KENNEDY & IVES, PC

Approved telephonically November 19, 2020
JOSEPH P. KENNEDY
ADAM C. FLORES
Attorneys for Plaintiffs
jpk@civilrightslaw.com
acf@civilrightslaw.com


Approved electronically November 18, 2020
HOLLY R. HARVEY
holly@hklawnm.com
